 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
ROBERTO TORRES, )
)
Petitioner, )
v. )
)
WARDEN UNDERWOOD, )
)
Respondent. ) Civil Action No. 3:18-CV-3090-C-BN
ORDER
Before the Court are the Findings, Conclusions, and Recomrnendation of the United
States Magistrate Judge advising that Petitioner Roberto Torres’s Petition for Relief pursuant to
28 U.S.C. § 2241 should be dismissed for lack of jurisdiction Petitioner has failed to file any
objections and the time to do so has now expired
The Court has reviewed the Findings, Conclusions, and Recomrnendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, the above-styled and -nurnbered civil action is DISMISSED WITHOUT PREJUDICE

for lack of jurisdiction

so oRDERED this jf day Of December, 2013.

   

l

/ § ,
,__f`/W~WWV;/%j
;_r' /
\g\ .CUM»Q[ Gs

S l RUNITI;<§_STATES Dl T CT JUDGE

 

 

